Citation Nr: 1112678	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  05-23 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for the residuals of a left ankle sprain, to include as secondary to service-connected left and right knee disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1986 to August 1999.  The Veteran has also had ongoing service in the Alaska Air National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which, inter alia, denied the Veteran's claim for service connection for the residuals of a left ankle sprain.

This case previously reached the Board on two occasions.  On the first occasion in January 2008, the Veteran's case was remanded to the agency of original jurisdiction (AOJ) for complete Veterans Claims Assistance Act of 2000 (VCAA) notice (38 U.S.C.A. § 5100 et seq. see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), and notice which was also compliant with the United States Court of Appeals for Veterans Claims' (Court's) holding in Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess), this was accomplished by the February 2008 letter.  The Board also remanded the Veteran's case for an opportunity to submit her complete service treatment records (STRs), as these were unobtainable by VA.  The Veteran submitted her STRs in April 2008.  Then, in January 2010, the Veteran's claim was returned to the Board for further adjudication.  At that time, the Board concluded that a second remand was necessary to provide a VA medical examination to address the nature of the Veteran's claimed disorders and any relationship of those disorders to her military service.  This VA medical examination was provided in April 2010, and the Veteran's case is again before the Board.  

The Veteran has also completed appeals of claims for a left and right knee disorder to the Board, in addition to the left ankle claim listed on the title page.  However, in the December 2010 rating decision, the AOJ granted the Veteran's claims for service connection for both her left and right knee disorders.  She has not since appealed either the initial rating or effective date assigned for those conditions.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, those claims are no longer before the Board, as the issues on appeal are considered fully granted and are now moot.  The Board has revised the issues presented in accordance with these developments.

Unfortunately, additional development is required before adjudication may proceed.  The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of new evidence and argument obtained subsequent to the January 2010 Board remand, a further remand is required is required before the issue of entitlement to service connection for a left ankle disorder is ready for Board adjudication.  See 38 C.F.R. § 19.9 (2010).  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she may be afforded every possible consideration.

The Veteran's claim for a left ankle disorder was originally presented as a claim for left ankle pain resulting from the residuals of an in-service left ankle sprain in December 1986.  See the Veteran's October 2003 claim.  As noted above, the Veteran's case was remanded by the Board in January 2010, after obtaining records of a mild left ankle eversion sprain that occurred during her military service in December 1986.  This opinion was provided in April 2010, and the examiner diagnosed the Veteran with mild left ankle instability, concluding that this disorder was unrelated to her in-service ankle injury in December 1986.  The examiner reached this conclusion based on the evidence that this injury had been an "acute injury which resolved" at that time.  The Board also notes that the same opinion indicated that the Veteran's current left and right knee disorders were likely due to her military service.  On the basis of the April 2010 opinion, the Veteran was granted service connection for her knees by the AOJ in December 2010.  

In the February 2011 Informal Brief of Appellant in Appealed Case (Brief), the Veteran's representative indicated that, with a grant of service connection for the Veteran's bilateral knee disorders, it is possible that the Veteran's left ankle is aggravated by her service connected disorders, and requested an additional remand for the VA medical examiner to address this issue.  

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Unfortunately, although it will result in an additional delay in adjudicating the Veteran's claim, another remand is in order to provide full consideration of all potential theories of entitlement.

First, although the AOJ sent the Veteran letters dated in October 2003, February 2008, and February 2010 to comply with the VCAA notice requirements, these letters have only addressed the Veteran's claims for service connection on a direct basis, but have not notified her of the elements necessary for a claims as secondary to or aggravated by her service-connected bilateral knee disorders.  Therefore, these letters have not completely addressed all of the theories of entitlement to service connection now raised by the Veteran's claims and the evidence of record.  See Overton v. Nicholson, 20 Vet. App. 427, 443 (2006) (where the Court remanded a claim because the VCAA notice letter failed to specifically list tinea versicolor).  Without proper notice, a remand is necessary to comply with the notification duties to the Veteran required under the VCAA.  The letter must satisfy the notification requirements of the VCAA by:  (1) informing her about the information and evidence not of record that is necessary to substantiate her claim for service connection for a left ankle disorder as secondary to or aggravated by the now service-connected left and right knee disorders; (2) informing her about the information and evidence that VA would seek to provide; and (3) informing her about the information and evidence that she is expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the letter should comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying her of all elements of this claim, including the elements of a disability rating and effective date.  

Finally, the Board concludes that a medical opinion is necessary which fully addresses the possibility of a secondary or aggravating relationship between the Veteran's left ankle and her now service-connected knee disorders.  

The April 2010 VA medical examiner's opinion addressed the Veteran's current disorder concluding that she was experiencing left ankle instability.  The examiner specifically reviewed any relationship between her left ankle and the in-service injury of December 1986; however, the examiner did not address any possible relationship between her now service-connected knee disorders and her left ankle disorder.  When VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Given that the Veteran had not been service-connected for these disorders at that time, a consideration of this theory of entitlement to service connection was not warranted.  Now, however, with the Veteran' service connected at 10 percent for each knee for orthopedic disorders, and the possibility of that these disorders may be a cause of or aggravating factor for her left ankle disorder, a remand is necessary to fully address these alternate theories of entitlement to service connection presented by the evidence of record.  


Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran additional VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to notify the Veteran and her representative as to any information not previously provided that is necessary to substantiate her claim for service connection for a left ankle disorder as secondary to or aggravated by her service-connected left and right knee disorders, as well as indicating what information or evidence the Veteran should provide, and what information or evidence that VA will attempt to obtain on her behalf.  The notice should also include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.	Allow a reasonable period for response and obtain any records identified by the Veteran.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this should be documented in the Veteran's claims folder. 

3.	Arrange for the April 2010 VA examiner, if available, to provide an addendum to the prior opinion.  The claims folder and a copy of this remand must be made available to the examiner for review.  The examiner must specifically answer the following questions:

A)	Is it at least as likely as not that the Veteran's currently diagnosed left ankle disorder is caused by her service-connected left and right knee disorders?

B)	Is it at least as likely as not that the Veteran's left ankle disorder is aggravated beyond its natural progression by her service-connected left and right knee disorders?  

C)	If so, to the extent possible, please identify the baseline level of the left ankle disorder (prior to aggravation) and the permanent, measurable increase in the severity of the left ankle disorder.

D)	Please provide a complete explanation for any conclusions provided.  If either of the above questions cannot be answered, please explain why.

	In answering these questions, the physician should address the history of the Veteran's left ankle disorder, and the history and current state of her service-connected left and right knee disorders, as well as any new evidence obtained subsequent to this remand.  

	A further VA medical examination is not necessary in order to provide the requested opinion unless the April 2010 physician is unavailable, or deems another examination necessary to render the opinion requested.  If the April 2010 VA medical examiner is unavailable, a new examination is required to answer the above questions.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.  

4.	Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

5.	Readjudicate the claims for service connection for a left ankle disorder.  If these claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) that includes a summary of the evidence and discussion of all pertinent regulations.  Adjudication of the claims should consider the applicability of 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Veteran and her representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


